EXHIBIT 10.1

(English Translation of an Agreement originally drafting in Mandarin Chinese)

AGREEMENT FOR ADVERTISING BUSINESS

Made between

 

Party A : Shanghai Quo Advertising Company Limited
                            Room 406, Fuxing Plaza, 109 Yandang Road, Shanghai

Party B : Shanghai Yukang Advertising Company Limited
                   5C, West Tower, Sichuang Building, Tianshan Road Block 600,
Shanghai

Party A and Party B, in accordance with the principles of equality and mutual
benefit and in compliance with the applicable laws and regulations, have reached
Agreement as follows through negotiation on the publication of advertisements on
two mega-sized digital video billboards located at Century Plaza on Nanjing Road
Shopping Street :-

Section 1

Before the signing of this Agreement Party B must provide to Party A the
approval papers issued by the relevant governmental department or authority to
prove its lawful ownership of the right to run and operate the two mega-sized
digital video billboards located at Century Plaza on Nanjing Road Shopping
Street as advertising media and the right to delegate to Party A an exclusive
agency right in respect of the advertisements to be publishd through those two
mega-sized digital video billboards during the advertisement time slots more
particularly specified in Section 2 hereunder.

Section 2

Party A shall be one of the advertisement agents for Party B in respect of the
mega-sized digital video billboards located at Century Plaza on Nanjing Road
Shopping Street and shall be authorized by Party B to invite advertisement
business in respect of the mega-sized digital video billboards for an agency
period of two years running from 1st July,2007 until 30th June,2009. Party A
shall also be authorized by Party B to exclusively represent Party B in its
dealings with advertisements to be publishd accordingly within the advertisement
time slots of 17:00 hours –22:00 hours for an aggregate advertisement
publication duration of five hours per day (the parties having agreed to
tolerate actual differences of plus or minus 3 minutes in the publication
duration). The specific details on each advertisement to be so publishd in any
one of the days affected shall be incorporated as an appendix to this Agreement
and shall be delivered by Party A to Party B together with the video disc
containing the relevant advertisements. All appendix to this Agreement shall
have the same legal effect as that applicable to this Agreement itself.

1

--------------------------------------------------------------------------------



Section 3

Party A runs its agency business in respect of advertisements to be publishd
through Party B’s mega-sized digital video billboards by way of exclusive
dealing in advertisement time slots. The parties agree that the Advertisement
Agency Fee under this Agreement is the sum of RMB 4,000,000.00 per annum for an
aggregate sum of RMB 8,000,000.00 for two years.

Section 4 Respective Obligations of the two parties

1.

  Party A’s Obligations:-    1.1   Party A shall pay Party B a sum of RMB
1,000,000.00 on 1st May, 2007 after the verification of this Agreement and shall
pay to Party B another sum of RMB 2,000,000.00 on 14th May, 2007 and shall pay
to Party B another sum of RMB1,000,000.00 on 6th July, 2007. Party A shall pay
the sum of RMB 2,000,000.00 to Party B on or before 1st March, 2008 and shall
pay to Party B the sum of RMB 1,000,000.00 on or before 1st September, 2008 and
shall pay to Party B the full remaining balance in the sum of RMB1,000,000.00 on
or before 1st December, 2008.   1.2   Party A must provide the information and
material of the advertisements to be publishd to Party B one week in advance of
publication.    

2

Party B’s Obligation    2.1   Party B shall scrutinize the contents of the
advertisements submitted by Party A for publication and shall publish the same
if it has been satisfied in such scrutinization process.In the case of any
advertisement which contains any material in contravention of any law or
regulation of the State Party B shall notwithstanding the previous confirmation
of the date of intended publication be entitled to refuse to publish the same
and to notify Party A in writing to submit appropriate advertising material for
publication in substitution for the advertisement material which has been
rejected. Party A shall be liable to deal with and handle any head of loss
occasioned by the advertisement material which is in contravention of any law or
regulation of the State.   2.2   Party B shall promptly and accurately publish
the promotional contents of the advertisements provided by Party A on both of
the mega-sized digital video billboards simultaneously and is under the
obligation to ensure that the publications of the advertisements will attain a
good qualitative standard and that there will be sufficient time spans for such
publications.   2.3   Party B bears the electricity charges for the mega-sized
digital video billboards and also the costs of the maintenance, upkeeping and
cleaning of the same. Accordingly Party A shall not be required to bear any
expense other than the payments prescribed in this Agreement for its payment.


Section 5 Other Terms

 

1.        In the event of the LED Panels being taken over for use in activities
or political assignments organized by a relevant department of the government in
respect of the five hours advertisement time spans stipulated under this
Agreement for the publication of commercial advertisements of the sponsoring
merchant or advertisements of public interest, Party B will in a normal case
give notice in writing or email to Party A three days in advance (or as early as
possible in a case of urgency) of such situation.


2

--------------------------------------------------------------------------------



        Party A must in such event unconditionally vacate the relevant time slot
so as to accommodate the smooth running of such governments activity. The time
slots vacated by Party A in such event shall be replaced by vacant time slots in
the afternoon session on the day next following the relevant day to compensate
by way of deferment of advertisement and if the vacant time in the afternoon of
the day next following the relevant day shall be insufficient to replace the
vacated time slots then further deferments will be made accordingly. Party A
shall not be concerned in respect of any sponsorship income arising from the
governmental activity.   2.     Party B must notify Party A before the signing
of this Agreement and give Party A as an appendix to this Agreement a schedule
of customers (with details of the quantity of customers and the requisite time
slots for publication of the relevant advertisements) regarding any commercial
advertisement in respect of which Party B has already signed an agreement to
publish in a time slot within 17:00 hours to 22:00 hours, such schedule shall
have legal effect just like this Agreement. Once Party A and Party B have
entered into negotiation on such issue and confirmed their agreement in writing
Party A must unconditionally set aside relevant time slots to ensure that such
pre-existing contracts will be carried out to completion. The time slots vacated
by Party A in such event shall be replaced by vacant time slots in the afternoon
session on the day next following the relevant day to compensate by way of
deferment of advertisement and if the vacant time in the afternoon of the day
next following the relevant day shall be insufficient to replace the vacated
time slots then further deferments will be made accordingly. Party A shall not
be concerned in respect of any payment received by Party B for such
advertisements. After the signing of this Agreement Party A shall be the only
exclusive agent as stipulated hereunder and shall be entitled to refuse to give
effect to any pre-existing agreement of Party B save and except those stipulated
under Clause 6.2 hereunder.   3.     Neither party shall be subject to liability
for breach of contract in respect of its inability to perform its obligations
under this Agreement by reason by Force Majeure which shall be defined to mean
the following events for the purpose of this Agreement :-     Natural phenomena
such as fire, flooding, earthquakes etc.; social phenomena such as war, riots
and civil commotions, governmental prohibitory orders, relocation or removal as
required by government etc.

Section 6 Liability for Breach of Contract

 

1.    Party A must promptly pay Advertisement Agency Fee to Party B in
accordance with this Agreement. Party B shall be entitled to suspend the
publication of the advertisements submitted by Party A in the event of a delay
in such payment which exceeds 10 days and to require Party A to pay a delinquent
payment equivalent to 5% of the amount overdue. If the delay in payment should
persist beyond 30 days Party B shall, in addition to the requirement for Party A
to pay the aforesaid delinquent payment, be entitled to terminate this Agreement
and to require Party A to pay the sum of RMB500,000.00 as damages for breach of
contract and if the actual extent of loss thereby occasioned to Party B (the
amount which under the stipulation of this Agreement should be receivable by
Party B from Party A and which has not been received by reason of the breach of
contract on the part of Party A) shall exceed the aforesaid amount then Party B
shall also be entitled to claim compensation accordingly.   2.     Party B must
in accordance with the stipulations in this Agreement appoint Party A as the
exclusive agent to deal with the advertisement time slots as stipulated under
Section 2 hereof and must ensure the punctual publication of the promotional
materials in the advertisements provided by Party A and the


3

--------------------------------------------------------------------------------



    proper and normal operation of such publication activity. In Party B should
stop the publication of Party A’s advertisements without authorization (except
for Clause 1 in Section 2) Party A shall be entitled to require Party B to pay
back the Advertisement Agency Fee in respect of the relevant year of agency in
respect of the period of time in which the publication of advertisements has
been so disrupted and be entitled to require Party B to pay a delinquent payment
in respect of each day in Party B’s stoppage in publication of such
advertisement equivalent to 5% of the amount of the Advertisement Agency Fee for
the then current year of agency. If the delay should persist beyond 30 days
Party A shall, in addition to the requirement for Party B to pay the aforesaid
delinquent payment, be entitled to terminate this Agreement and to require Party
B to pay the sum of RMB500,000.00 as damages for breach of contract and if the
actual extent of loss thereby occasioned to Party A (proportional sums and
expenses with regard to the duration of Party B’s failure in the publication of
advertisements in respect of which payments have already been made as stipulated
in this Agreement ) shall exceed the aforesaid amount then Party B shall also be
entitled to claim compensation accordingly.

Section 7

The parties hereto should try to resolve their disputes in the course of
implementation of this Agreement through negotiation and if they should fail to
resolve their disputes through negotiation then either party may refer their
disputes to the People’s Court having jurisdiction over the that party’s place
of origin in litigation.

Section 8

This Agreement is signed in four identical counterparts and shall take immediate
effect upon the signing and sealing of the same by both Party A and Party B,
each of Party A and Party B shall retain two of the counterparts and each of the
counterparts shall have the same legal effect,

Party A : 

Party B : 

Shanghai Quo Advertising 

Shanghai Yukang Advertising 

Company Limited 

Company Limited 

Signature of representative : 

Signature of representative : 

    Address : 

Address : 

Room 406, Fuxing Plaza,                     5C, West Tower, Sichuang Building, 
109 Yandang Road, Shanghai  Tianshan Road Block 600, Shanghai      Tel. No. : 

Tel. No. : 

021-53835160 

021-52896785-1015 

    Date : 

Date : 

26th April, 2007 

26th April, 2007 


 

 

4

--------------------------------------------------------------------------------